Citation Nr: 0105235	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
with circulatory problems of the arms, hands, legs, and feet, 
to include as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971, with service in the Republic of Vietnam from 
February to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).

In July 2000 the veteran stated that he had been diagnosed 
with arteriosclerosis of the right thigh and severe 
depression.  He stated that neuropsychological damage is one 
of the most significant consequences resulting from exposure 
to Agent Orange, and any damage to the central nervous system 
is permanent.  Given the foregoing, the inferred claims for 
service connection are referred to the RO for consideration.  
(In October 1997 service connection for artery blockage of 
the right leg above the knee was denied.)

REMAND

The VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under the law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran maintains that he was exposed to Agent 
Orange while in service and that his peripheral neuropathy is 
related to that exposure.  In January 2000, a VA examiner 
concluded, given the determination that Agent Orange can 
cause peripheral neuropathy, and given the fact that the 
veteran has peripheral neuropathy with no other discernible 
etiology for a more likely diagnosis, if it could be 
identified that the veteran was exposed to Agent Orange, then 
it is as likely as not that his present peripheral neuropathy 
is due to Agent Orange exposure.  Although the record 
contains the veteran's service medical records and post-
service medical reports, the Board finds that additional 
evidence necessary to equitably adjudicate the veteran's 
claim is needed.  

In light of the above, this appeal is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he submit any available 
evidence of his claimed in-service Agent 
Orange exposure, to include an Agent 
Orange Questionnaire and/or a written 
statement which sets forth the specific 
dates of events, locations, his unit 
assignments and the names and units of 
any other servicemen involved.  Evidence 
consisting of lay statements, 
photographs, or other documentation that 
might also serve to verify his in-service 
herbicide exposure should also be 
submitted.  The veteran should be advised 
that this information is necessary to 
substantiate his claim.  The RO should 
also attempt to assist the veteran in 
obtaining this evidence.  All records 
obtained should be associated with the 
claims file.

2.  The RO should obtain the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
served in Vietnam and the units to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If such a request for 
verification of exposure to Agent Orange 
is not made, the RO should document why 
such a request was not made.

3.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to Agent Orange in service.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the claim 
of entitlement to service connection for 
peripheral neuropathy with circulatory 
problems of the arms, hands, legs, and 
feet, to include as a residual of 
exposure to Agent Orange.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  In accordance with Stegall 
v. West, 11 Vet. App. 268 (1998), the veteran has the right 
to VA compliance with the terms and conditions set forth in 
remand orders from the Board.  The Board intimates no opinion 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


